Title: To Thomas Jefferson from George Buchanan, 1 July 1807
From: Buchanan, George
To: Jefferson, Thomas


                        
                            Sir,
                            Wadesboro’, Anson County, N. Carolina. July 1st. 1807.
                        
                        I beg leave to submit to your consideration, as a member of the American Philosophical Society, the principle
                            on which, I have conceived, the construction of a machine, capable of perpetuating its own motion, is practicable.
                        The following outline embraces the principle.
                        Let a wheel, of an adapted make to receive its revolution from a current of air, be inclosed in an airtight
                            trunk, as snugly fitted to it as its requisite Strength & the unimpeded motion of the wheel will admit. Into the trunk,
                            & a small distance through it, so as to give the most effectual direction to the current on the wheel, let a funnel-like
                            pipe for admitting the necessary quantity of air, be inserted. Let this admitted current of air find its outlet through a
                            Similar pipe leading from this into another trunk Similarly constructed & fitted out with its wheel—& let this pipe extend through its (the second) trunk the requisite distance to
                            direct the continued current of air, as before. Let 1, 2, 3, or as many more trunks, with their wheels, as may be found
                            necessary, be continued on by the same kind of tubular connexion—& to the last pipe, at the
                            termination of the series of trunks, let a large air pump, or pumps, be affixed.
                        The trunks are to be arranged circularly, with the axes of the wheels raised perpendicularly, their elevated
                            ends extending through the trunks to receive cog wheels, so as to be brought to a common bearing on one large wheel
                            prepared to receive their united force. This large wheel is to work the pump.—
                        The idea is briefly sketched. It would be superfluous to go into any detail of contrivances, till the assumed
                            basis for the plan be tested. You will particularly oblige me by giving your opinion whether the application of the
                            principle, under any modification, to machinery, can be productive of any real accession of force.
                  I am your very humble
                            Sert.
                        
                            Geo. Buchanan
                     
                        
                    